Name: 81/213/EEC: Council Decision of 3 March 1981 adopting a sectoral research and development programme in the field of environment (environmental protection and climatology) - indirect and concerted actions - (1981 to 1985)
 Type: Decision
 Subject Matter: nan
 Date Published: 1981-04-11

 Avis juridique important|31981D021381/213/EEC: Council Decision of 3 March 1981 adopting a sectoral research and development programme in the field of environment (environmental protection and climatology) - indirect and concerted actions - (1981 to 1985) Official Journal L 101 , 11/04/1981 P. 0001 - 0009+++++( 1 ) OJ NO C 28 , 9 . 2 . 1981 , P . 60 . ( 2 ) OJ NO C 353 , 31 . 12 . 1980 , P . 15 . ( 3 ) OJ NO C 139 , 13 . 6 . 1977 , P . 1 . ( 4 ) OJ NO C 7 , 29 . 1 . 1974 , P . 6 . ( 5 ) OJ NO L 267 , 19 . 10 . 1977 , P . 35 . ( 6 ) OJ NO L 311 , 4 . 11 . 1978 , P . 6 . ( 7 ) OJ NO L 311 , 4 . 11 . 1978 , P . 10 . ( 8 ) OJ NO L 72 , 23 . 3 . 1979 , P . 35 . ( 9 ) OJ NO L 39 , 15 . 2 . 1980 , P . 24 . ( 10 ) OJ NO L 39 , 15 . 2 . 1980 , P . 18 . ( 11 ) OJ NO L 12 , 17 . 1 . 1980 , P . 24 . ( 12 ) OJ NO L 72 , 18 . 3 . 1980 , P . 11 . ( 13 ) OJ NO C 192 , 11 . 8 . 1977 , P . 1 . ( 14 ) OJ NO L 255 , 20 . 9 . 1974 , P . 1 . ( 15 ) OJ NO C 100 , 21 . 4 . 1979 , P . 1 . COUNCIL DECISION OF 3 MARCH 1981 ADOPTING A SECTORAL RESEARCH AND DEVELOPMENT PROGRAMME IN THE FIELD OF ENVIRONMENT ( ENVIRONMENTAL PROTECTION AND CLIMATOLOGY ) - INDIRECT AND CONCERTED ACTIONS - ( 1981 TO 1985 ) ( 81/213/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLE 235 THEREOF , HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION , HAVING REGARD TO THE OPINION OF THE EUROPEAN PARLIAMENT ( 1 ) , HAVING REGARD TO THE OPINION OF THE ECONOMIC AND SOCIAL COMMITTEE ( 2 ) , WHEREAS ARTICLE 2 OF THE TREATY ASSIGNS TO THE COMMUNITY THE TASK INTER ALIA OF PROMOTING THROUGHOUT THE COMMUNITY A HARMONIOUS DEVELOPMENT OF ECONOMIC ACTIVITIES , A CONTINUOUS AND BALANCED EXPANSION AND AN ACCELERATED RAISING OF THE STANDARD OF LIVING ; WHEREAS RESEARCH IN THE FIELD OF ENVIRONMENT CONTRIBUTES TO THE ATTAINMENT OF THESE OBJECTIVES AND HAS BEEN IDENTIFIED AS A SECTOR OF PRIORITY INTEREST BY THE COUNCIL IN ITS CONCLUSIONS OF 20 DECEMBER 1979 ; WHEREAS , IN ITS RESOLUTION OF 17 MAY 1977 ( 3 ) , THE COUNCIL APPROVED THE OBJECTIVES AND PRINCIPLES OF A POLICY FOR THE ENVIRONMENT IN THE COMMUNITY AS WELL AS A GENERAL DESCRIPTION OF THE PROJECTS TO BE UNDERTAKEN AT COMMUNITY LEVEL ; WHEREAS , THEREFORE , THE RESEARCH PROJECTS DEALT WITH BY THIS DECISION SEEM NECESSARY TO ATTAIN CERTAIN OBJECTIVES OF THE COMMUNITY WITHIN THE FRAMEWORK OF THE COMMON MARKET ; WHEREAS , BY ITS RESOLUTION OF 14 JANUARY 1974 ( 4 ) , THE COUNCIL ADOPTED AN INITIAL OUTLINE PROGRAMME OF THE EUROPEAN COMMUNITIES IN THE FIELD OF SCIENCE AND TECHNOLOGY , AND STRESSED THAT THE WHOLE RANGE OF AVAILABLE WAYS AND MEANS OF ACTION SHOULD BE USED ; WHEREAS THE COMMUNITY IS RESPONSIBLE FOR THE CONCLUSION OF AGREEMENTS WITH THIRD COUNTRIES IN THE AREAS COVERED BY THIS DECISION ; WHEREAS IT IS ADVISABLE , AS SOON AS THIS DECISION IS ADOPTED , TO OPEN NEGOTIATIONS WITH THE STATES CONCERNED SO THAT SUCH AGREEMENTS CAN BE RAPIDLY CONCLUDED ; WHEREAS THE COUNCIL HAS ADOPTED COMMUNITY CONCERTED ACTIONS IN THE FIELDS OF : - TREATMENT AND USE OF SEWAGE SLUDGE , ON 27 SEPTEMBER 1977 ( 5 ) , - THE ANALYSIS OF ORGANIC MICRO-POLLUTANTS IN WATER , ON 9 OCTOBER 1978 ( 6 ) , - THE PHYSICO-CHEMICAL BEHAVIOUR OF ATMOSPHERIC POLLUTANTS , ON 9 OCTOBER 1978 ( 7 ) ; WHEREAS THE COUNCIL HAS CONCLUDED COMMUNITY-COST CONCERTATION AGREEMENTS ON CONCERTED ACTION PROJECTS IN THE FIELDS OF : - TREATMENT AND USE OF SEWAGE SLUDGE , ON 19 MARCH 1979 ( 8 ) , - THE ANALYSIS OF ORGANIC MICRO-POLLUTANTS IN WATER , ON 18 DECEMBER 1979 ( 9 ) , - THE PHYSICO-CHEMICAL BEHAVIOUR OF ATMOSPHERIC POLLUTANTS , ON 18 DECEMBER 1979 ( 10 ) ; WHEREAS THE MEMBER STATES INTEND , AS PART OF THE RULES AND PROCEDURES APPLICABLE TO THEIR NATIONAL PROGRAMMES , TO CARRY OUT THE RESEARCH DESCRIBED IN TABLES 1 , 2 AND 3 OF POINT C OF THE ANNEX , AND ARE PREPARED TO INTEGRATE SUCH RESEARCH INTO A PROCESS OF COORDINATION AT COMMUNITY LEVEL UNTIL 31 DECEMBER 1983 ; WHEREAS A MEMORANDUM OF UNDERSTANDING FOR THE IMPLEMENTATION OF ACTION COST 47 ( BENTHIC COASTAL ECOLOGY ) HAS BEEN SIGNED ; WHEREAS , ON 18 DECEMBER 1979 ( 11 ) , THE COUNCIL ADOPTED A MULTIANNUAL RESEARCH PROGRAMME OF THE EUROPEAN ECONOMIC COMMUNITY IN THE FIELD OF CLIMATOLOGY ; WHEREAS , ON 13 MARCH 1980 ( 12 ) , THE COUNCIL ADOPTED A MULTIANNUAL PROGRAMME FOR THE JOINT RESEARCH CENTRE WHICH INCLUDES RESEARCH ACTIVITIES IN THE FIELD OF THE ENVIRONMENT ; WHEREAS , IN ITS CONCLUSIONS OF 20 DECEMBER 1979 , THE COUNCIL INVITED THE COMMISSION TO SUBMIT PROPOSALS AIMED AT THE RATIONALIZATION OF STRUCTURES FOR THE PREPARATION , EXAMINATION AND IMPLEMENTATION OF COMMUNITY RESEARCH AND DEVELOPMENT PROGRAMMES ; WHEREAS A GROUPING OF INDIRECT AND CONCERTED ACTIONS IN THE FIELD OF THE ENVIRONMENT WOULD CONSTITUTE A FIRST CONTRIBUTION TOWARDS MEETING THESE OBJECTIVES ; WHEREAS THE TREATY DOES NOT PROVIDE THE SPECIFIC POWERS OF ACTION REQUIRED FOR THESE ENDS ; WHEREAS THE COMMITTEE OF SCIENTIFIC AND TECHNOLOGICAL RESEARCH ( CREST ) HAS GIVEN ITS OPINION ON THE COMMISSION'S PROPOSAL , HAS DECIDED AS FOLLOWS : ARTICLE 1 1 . A PROGRAMME OF RESEARCH AND DEVELOPMENT OF THE EUROPEAN ECONOMIC COMMUNITY IN THE FIELD OF THE ENVIRONMENT ( ENVIRONMENTAL PROTECTION AND CLIMATOLOGY ) IS HEREBY ADOPTED FOR A PERIOD OF FIVE YEARS FROM 1 JANUARY 1981 , AS DESCRIBED IN THE ANNEX . 2 . THE PROGRAMME INCLUDES INDIRECT AND CONCERTED ACTIONS . THE INDIRECT ACTIONS ARE CARRIED OUT BY MEANS OF CONTRACTS . THE CONCERTED ACTIONS CONSIST OF THE COORDINATION AT COMMUNITY LEVEL OF RESEARCH ACTIVITIES WHICH ARE PART OF RESEARCH PROGRAMMES OF THE MEMBER STATES AND , WHERE APPLICABLE , OF THE COMMUNITY . CONCERTED ACTIONS 1 , 2 AND 4 UNDER POINT A OF THE ANNEX WILL END ON 31 DECEMBER 1983 UNLESS THEY ARE EXTENDED UNDER THE TERMS OF ARTICLE 3 . ARTICLE 2 THE APPROPRIATIONS NECESSARY FOR THE IMPLEMENTATION OF THE PROGRAMME , THE AMOUNT OF WHICH SHALL BE FIXED AT 43 000 000 ECU , INCLUDING THE MEANS NECESSARY FOR THE COORDINATION OF CONCERTED ACTIONS 1 , 2 AND 4 UNDER POINT A OF THE ANNEX AND FOR A COMPLEMENT OF 16 STAFF , SHALL BE ENTERED IN THE BUDGET OF THE EUROPEAN COMMUNITIES . THE INTERNAL DISTRIBUTION OF FUNDS IS SHOWN UNDER POINT B OF THE ANNEX . IN THE LIGHT OF EXPERIENCE GAINED DURING THE IMPLEMENTATION OF THE PROGRAMME , AND PROVIDED THE OPINION OF CREST AND OF THE COMMITTEES REFERRED TO IN ARTICLE 5 IS SECURED BEFOREHAND , THE COMMISSION IS AUTHORIZED TO TRANSFER FUNDS FROM ONE AREA TO ANOTHER WITHIN THE SAME SUB-PROGRAMME , PROVIDED THAT SUCH TRANSFERS DO NOT RESULT IN AN INCREASE OR A REDUCTION OF MORE THAN 10 % IN THE ORIGINAL APPROPRIATION FOR EACH AREA OF RESEARCH AS ENVISAGED . ARTICLE 3 THE PROGRAMME SHALL BE RE-EXAMINED AT THE END OF THE THIRD YEAR ; THIS RE-EXAMINATION MAY LEAD TO A REVISION OF THE PROGRAMME IN THE COURSE OF THE FOURTH YEAR FOLLOWING THE APPROPRIATE PROCEDURES , AND AFTER THE COMMITTEES REFERRED TO IN ARTICLE 5 HAVE BEEN CONSULTED . THE EUROPEAN PARLIAMENT SHALL BE INFORMED OF THE RESULTS OF THE RE-EXAMINATION . ARTICLE 4 THE COMMISSION SHALL BE RESPONSIBLE FOR THE EXECUTION OF THE PROGRAMME WITH REGARD TO THE INDIRECT ACTIONS AND SHALL BE RESPONSIBLE FOR THE COORDINATION WITH REGARD TO THE CONCERTED ACTIONS . IT WILL DECIDE , IN THE FRAMEWORK OF THE PROGRAMME , ON THE DETAILED IMPLEMENTATION , PARTICULARLY CONCERNING THE BREAKDOWN OF THE WORK BETWEEN INDIRECT AND CONCERTED ACTIONS , AND THE LAUNCHING OF CONCERTED AND COORDINATION ACTIONS , AS DESCRIBED IN THE ANNEX . ARTICLE 5 THE COMMISSION WILL BE ASSISTED IN THE TASKS LISTED IN ARTICLE 4 BY THE FOLLOWING COMMITTEES : ( A ) THE ADVISORY COMMITTEE ON PROGRAMME MANAGEMENT IN THE FIELD OF ENVIRONMENT PROTECTION ; ( B ) THE ADVISORY COMMITTEE ON PROGRAMME MANAGEMENT IN THE FIELD OF CLIMATOLOGY . AS FAR AS THE INDIRECT ACTIONS ARE CONCERNED , THE TERMS OF REFERENCE AND COMPOSITION OF THESE COMMITTEES WILL BE IN ACCORDANCE WITH THE COUNCIL RESOLUTION OF 18 JULY 1977 ON ADVISORY COMMITTEES FOR RESEARCH PROGRAMME MANAGEMENT ( 13 ) . FOR THE CONCERTED ACTIONS , THE TERMS OF REFERENCE OF THE COMMITTEE UNDER ( A ) ABOVE ARE DEFINED IN POINT D OF THE ANNEX . ARTICLE 6 WITH REGARD TO INDIRECT ACTIONS , THE DISSEMINATION OF THE INFORMATION ARISING FROM THEIR IMPLEMENTATION SHALL BE IN ACCORDANCE WITH COUNCIL REGULATION ( EEC ) NO 2380/74 OF 17 SEPTEMBER 1974 ADOPTING PROVISIONS FOR THE DISSEMINATION OF INFORMATION RELATING TO RESEARCH PROGRAMMES FOR THE EUROPEAN ECONOMIC COMMUNITY ( 14 ) . ARTICLE 7 1 . WITH REGARD TO THE CONCERTED ACTIONS IN ACCORDANCE WITH A PROCEDURE TO BE LAID DOWN BY THE COMMISSION , IN AGREEMENT WITH THE COMMITTEE REFERRED TO IN ARTICLE 5 ( A ) , THE PARTICIPATING MEMBER STATES AND THE COMMUNITY SHALL REGULARLY EXCHANGE ALL USEFUL INFORMATION CONCERNING THE EXECUTION OF THE RESEARCH COVERED BY SUCH ACTIVITIES . THE PARTICIPATING MEMBER STATES SHALL PROVIDE THE COMMISSION WITH ALL INFORMATION RELEVANT FOR COORDINATION PURPOSES . THEY SHALL ALSO ENDEAVOUR TO PROVIDE THE COMMISSION WITH INFORMATION ON SIMILAR RESEARCH PLANNED OR CARRIED OUT BY BODIES WHICH ARE NOT UNDER THEIR AUTHORITY . ANY INFORMATION SHALL BE TREATED AS CONFIDENTIAL IF SO REQUESTED BY THE MEMBER STATE WHICH PROVIDES IT . 2 . AT THE COMPLETION OF THE PROGRAMME , THE COMMISSION , IN AGREEMENT WITH THE COMMITTEE REFERRED TO IN ARTICLE 5 ( A ) , SHALL SEND TO THE MEMBER STATES AND THE EUROPEAN PARLIAMENT A SUMMARY REPORT ON THE IMPLEMENTATION AND RESULTS OF THE CONCERTED ACTIONS . IT SHALL PUBLISH THIS REPORT SIX MONTHS AFTER THE LATTER HAS BEEN SENT TO THE MEMBER STATES , UNLESS A MEMBER STATE OBJECTS . IN THE LATTER CASE , THE REPORT SHALL BE DISTRIBUTED , IN AGREEMENT WITH THE SAID COMMITTEE , ONLY TO THOSE INSTITUTIONS AND ENTERPRISES THAT REQUEST IT AND WHOSE RESEARCH OR PRODUCTION ACTIVITIES JUSTIFY ACCESS TO THE RESULTS OF RESEARCH ARISING FROM THE CONCERTED ACTIONS . THE COMMISSION SHALL MAKE THE NECESSARY ARRANGEMENTS FOR THE REPORT TO REMAIN CONFIDENTIAL AND NOT TO BE DIVULGED TO THIRD PARTIES . ARTICLE 8 1 . IN ACCORDANCE WITH ARTICLE 228 OF THE TREATY , THE COMMUNITY MAY CONCLUDE AGREEMENTS WITH THIRD STATES , IN PARTICULAR THOSE INVOLVED IN EUROPEAN COLLABORATION IN THE FIELD OF SCIENTIFIC AND TECHNICAL RESEARCH ( COST ) WITH A VIEW TO ASSOCIATING THEM WHOLLY OR PARTLY WITH THIS PROGRAMME . 2 . THE COMMISSION IS HEREBY AUTHORIZED TO NEGOTIATE THE AGREEMENTS REFERRED TO IN PARAGRAPH 1 . THE AGREEMENTS WITH THIRD STATES PARTICIPATING IN COST SHALL BE NEGOTIATED IN ACCORDANCE WITH THE CONCLUSIONS OF THE COUNCIL OF 18 JULY 1978 CONCERNING EUROPEAN COOPERATION IN THE FIELD OF SCIENCE AND TECHNOLOGY ( COST ) ( 15 ) . ARTICLE 9 THE FOLLOWING COUNCIL DECISIONS : - DECISION 78/888/EEC OF 9 OCTOBER 1978 ADOPTING A CONCERTED ACTION OF THE EUROPEAN ECONOMIC COMMUNITY IN THE FIELD OF THE ANALYSIS OF ORGANIC MICROPOLLUTANTS IN WATER , - DECISION 78/889/EEC OF 9 OCTOBER 1978 ADOPTING A CONCERTED ACTION OF THE EUROPEAN ECONOMIC COMMUNITY IN THE FIELD OF PHYSICO-CHEMICAL BEHAVIOUR OF ATMOSPHERIC POLLUTANTS , - DECISION 80/27/EEC OF 18 DECEMBER 1979 ADOPTING A MULTIANNUAL RESEARCH PROGRAMME OF THE EUROPEAN ECONOMIC COMMUNITY IN THE FIELD OF CLIMATOLOGY ( INDIRECT ACTION 1980 TO 1984 ) , ARE REPEALED WITH EFFECT FROM 1 JANUARY 1981 . DONE AT BRUSSELS , 3 MARCH 1981 . FOR THE COUNCIL THE PRESIDENT G . M . V . VAN AARDENNE